GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP

ATTORNEYS AT LAW

 

 

ANDREW W. ALBSTEIN* 1501 BROADWAY
STEVEN R. UFFNER 22° FLOOR
HARVEY L. GOLDSTE!
KEVIN J. NASH iN NEW YORK, N. Y. 10036
IRIS A. ALBSTEIN (212) 221-5700
BARRY E. ZWEIGBAUM
TELECOPIER (212) 730-4518
ROBERT W. LO SCHIAVOS J. Ted Donovan, Esq. (212)
ELIZABETH SMITH* t :
KATHARINE M. FINCHe Direct: 212-301-6943 BENJAMIN C. KIRSCHENBAUM
MATTHEW E. HEARLE . ROBERT KANDEL
uU . RICCARDI* : es 2
Beene y © IGGRAEe Facsimile: 212-221-6532 (OF COUNSEL)
ANTHONY J. SCHLUR
DANIEL J. SLATZ TDonovan@GWFGLaw.com EMANUEL BOLDBERG (1Stiotha8)

MIGHELLE A: MELEQDy JACK WEPRIN (1930 - 1996)
BENJAMIN FINKEL (1905 - 1986)

 

 

J. TED DONOVAN
DORAN I. GOLUBTCHIK
SERGIO J. TUERO*
JAY E. SIMENS

* ALSO MEMBER OF NEW JERSEY BAR
t+ ALSO MEMBER OF MASSACHUSETTS BAR

STEWART A. WOLF* w ALSO MEMBER OF FLORIDA AND WASHINGTON DC BAR
YAN LAURENCY e ALSO MEMBER OF CONNECTICUT BAR

ERIK ZARATIN ¢ ADMITTED IN OHIO AND PENNSYLVANIA ONLY

BRIAN A. KOHN

BRIAN W. KEMPER

JOHN P. HOGAN
ZACHARY D. KUPERMAN*
NEIL I. ALBSTEIN*

GIDON SHAMIR

JARED STEINBERGe

August 10, 2021

Via ECF

Hon. Jil Mazer-Marino

United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY 11201

Re: Nassau Brewing Company Landlord LLC
Case No. 21-41852-JMM

Dear Judge Mazer-Marino:

This will confirm that the initial status conference scheduled for August 11, 2021 has been
adjourned on consent to August 18, 2021 at 10:00 a.m.

Respectfully yours,

RY

J. Ted Donovan

6c? Jeremy S. Sussman, Esq. (Via ECF and email)
